Citation Nr: 9908174	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  90-51 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Vincent A. Wenners, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1971 to 
July 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a September 1989 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
heart disorder.  In a June 1991 decision, the Board also 
denied service connection for a heart disorder.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Appeals prior to March 1, 1999) (hereinafter "the 
Court").  In May 1992, while the case was pending at the 
Court, the veteran's attorney and VA's Office of General 
Counsel filed a joint motion (Motion) requesting that the 
Court vacate the Board's June 1991 decision.  The Court 
granted the Motion in June 1992 and remanded the case to the 
Board.  In December 1992 and August 1994, the Board remanded 
the case to the RO for additional development.  Unsatisfied 
with the results, the Board remanded the case to the RO once 
again in September 1996 to obtain an opinion from the Armed 
Forces Institute of Pathology (AFIP).  A response was 
received in September 1997.  In a December 1997 decision, the 
Board again denied the veteran's claim of service connection 
for a heart disorder.  

The veteran filed another timely appeal to the Court.  In 
August 1998, while the case was pending at the Court, the 
veteran's attorney and VA's Office of General Counsel filed 
another joint motion requesting that the Court vacate the 
Board's December 1997 decision in light of the Court's 
decision in Stegall v. West, 11 Vet. App. 268 (1998).  
Essentially, the parties agreed that the development 
requested in the Board's August 1994 remand had not been 
properly completed.  In an order issued in October 1998, the 
Court granted the Motion and vacated the Board's December 
1997 decision.  



REMAND

In Stegall v. West, supra, the Court held that a remand by 
the Court or the Board confers on a veteran (or claimant) the 
right to compliance with the remand orders, as a matter of 
law, and the Secretary of Veterans Affairs (Secretary) has a 
concomitant duty to ensure compliance with the terms of a 
remand.  Furthermore, where the remand orders of the Board or 
the Court are not complied with, the Board itself errs in 
failing to insure proper compliance.  Stegall at 271.  

As noted in the Introduction above, the parties have asserted 
that compliance with the Board's August 1994 remand order was 
not achieved.  In particular, the parties contend that the 
questions set forth in the remand were not fully answered.  
In the August 1994 remand, the Board, in part, set forth the 
following request:  

3.  After completion of the foregoing, 
and only then, the claim should be 
referred for a special examination by a 
cardiologist.  The complete claims file 
must be made available to the examining 
physician for this study.  The 
cardiologist should provide detailed 
answers to the questions below, with a 
full explanation for the conclusions 
reached; if necessary, the examiner 
should feel free to order an actual 
examination of the veteran, including a 
psychiatric examination if warranted.  
The questions are as follows:  

a.  Does the record support a 
conclusion that pericarditis was 
manifest in 1975?  If so, was it 
acute or chronic, and does the 
veteran have any current disability 
or objective symptoms at the present 
time as a result of that episode?  

b.  Can it be determined from all of 
the evidence of record, including 
that received since the prior 
opinion, whether the veteran has an 
organic heart disorder at the present 
time?  If so, what is such disorder?  
Given the clinical evidence, what are 
the likely date of onset and etiology 
of any identified organic heart 
disease?

c.  If organic heart disease is not 
clinically identified, then what 
clinical diagnosis(es) best explains 
the veteran's current symptoms, chest 
pain and dyspnea, and when did the 
disorder(s) first become manifest?  

In the December 1997 decision, the Board acknowledged that 
the December 1995 VA examination and the opinion of the 
cardiologist did not directly answer the questions noted 
above, but concluded that the opinion provided an explicit 
evaluation of the veteran's heart which did not support his 
claim.  Additionally, a subsequent opinion was requested from 
AFIP in September 1996.  Nonetheless, the parties have 
requested that the original questions be answered and the 
Court has agreed.  Hence, the case will be returned to the RO 
for further development in accordance with the Motion.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In light of the foregoing, and in order to 
fairly and fully adjudicate the claim, the case is REMANDED 
to the RO for the following:

1.  The RO should refer the veteran's 
file to another cardiologist for review 
and comment on the questions originally 
posed in the Board's August 1994 remand 
and also outlined above.  It is 
imperative that the cardiologist provide 
complete answers to all the questions.  
If for any reason, the cardiologist 
determines that any of the questions is 
unanswerable, he/she should specifically 
set forth the reasons why in the report.  
If the cardiologist determines that an 
actual examination (or any other 
examination, i.e., psychiatric) of the 
veteran is necessary, such examination(s) 
should be accomplished.  

2.  After the cardiologist's report is 
received, the RO must ensure that the 
development requested above is fully 
accomplished and that all of the above 
noted questions are fully answered.  Then 
the RO should readjudicate the claim for 
entitlement to service connection for a 
heart disorder.  If the benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


